If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
               revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                         COURT OF APPEALS



MAEGAN TURNER, by WALTER SAKOWSKI,                              FOR PUBLICATION
Conservator,                                                    April 16, 2019
                                                                9:00 a.m.
            Plaintiff,

and

RIVERVIEW MACOMB HOME &
ATTENDANT CARE, LLC,

            Intervening Plaintiff,


v                                                               No. 339624
                                                                Wayne Circuit Court
FARMERS INSURANCE EXCHANGE,                                     LC No. 16-002031-NF

            Defendant/Cross-Plaintiff/Cross-
            Defendant-Appellant,

and

ENTERPRISE LEASING CORPORATION OF
DETROIT, LLC, and EAN HOLDINGS, LLC,

            Defendants/Cross-Defendants-
            Appellees,

and

ESTATE OF JASON PUCKETT, by GARY
DUANE RUPP, Personal Representative,

            Defendant/Cross-Plaintiff,

and
PATSY VILLNEFF and TAMERA HARPER,

               Defendants/Cross-Defendants.


JONTE EVERSON,

               Plaintiff,

v                                                                 No. 339815
                                                                  Washtenaw Circuit Court
FARMERS INSURANCE EXCHANGE,                                       LC No. 16-000359-NF

               Defendant/Third-Party Plaintiff-
               Appellant,

and

ENTERPRISE LEASING COMPANY,

               Third-Party Defendant-Appellee.


Before: CAVANAGH, P.J., and BORRELLO and REDFORD, JJ.

BORRELLO, J.

        These consolidated appeals1 arise from insurer priority disputes under the Michigan no-
fault act, MCL 500.3101 et seq. In Docket No. 339624, Farmers Insurance Exchange appeals as
of right the Wayne Circuit Court’s order granting summary disposition of its cross-complaint in
favor of Enterprise Leasing Corporation of Detroit, LLC, and EAN Holdings, LLC. In Docket
No. 339815, Farmers appeals as of right the Washtenaw Circuit Court’s order granting summary
disposition on its third-party complaint in favor of Enterprise Leasing Company. For the reasons
set forth in this opinion, we reverse and remand for further proceedings.



                                      I. BACKGROUND

                                   A. DOCKET NO. 339624



1
 This Court consolidated these appeals “to advance the efficient administration of the appellate
process.” Turner v Farmers Ins Exch, unpublished order of the Court of Appeals, entered March
14, 2018 (Docket Nos. 339624 and 339815).


                                              -2-
       In Docket No. 339624, Maegan Turner was injured in a motor vehicle accident while
riding as a passenger in car driven by Tamera Harper and which Harper had rented from
Enterprise Leasing Corporation of Detroit, LLC. The car was registered in Maryland and owned
by EAN Holdings, LLC, which had obtained a certificate of self-insurance that permitted it to
operate as a Michigan automobile self-insured entity pursuant to MCL 500.3101d(1). For
purposes of the instant appeal, there appears to be no substantial difference between Enterprise
and EAN Holdings.2

        Following the accident, Enterprise denied a request to pay personal protection insurance
(PIP) benefits stemming from Turner’s injuries. Enterprise concluded that it was not financially
responsible for Turner’s PIP benefits, asserting that the Michigan no-fault act was inapplicable
because the rental car that Harper was driving was registered in Maryland and had not been
operated in Michigan for more than 30 days at the time of the accident. Turner’s claim for
benefits was assigned to Farmers by the Michigan Automobile Insurance Placement Facility.

        Turner subsequently initiated this lawsuit. During the course of the proceedings, Farmers
filed a cross-claim seeking to have Enterprise declared the highest priority insurer such that
Enterprise would be required to pay Turner’s PIP benefits and reimburse Farmers for any
benefits and expenses paid or incurred by Farmers in connection with Turner’s claim for no-fault
benefits. Farmers alleged that Enterprise was the insurer of the owner of the car that was
involved in the motor vehicle accident and that the no-fault priority provision in MCL
500.3114(4)(a) required a person who was injured while he or she was an occupant in a motor
vehicle to claim PIP benefits from the insurer of the owner or registrant of the vehicle occupied.
Thus, Farmers asserted, because Enterprise was an applicable source of PIP benefits for Turner
under MCL 500.3114(4)(a), Enterprise was higher in priority than Farmers as the assigned
claims plan insurer.

        Reiterating its argument that it was not required to pay PIP benefits under the no-fault act
for its out-of-state vehicle, Enterprise moved under MCR 2.116(C)(8) and (10) for summary
disposition. Enterprise argued that the car in which Turner had been riding was not required to
have been registered in Michigan and therefore Enterprise did not have to maintain the security
for payment of PIP benefits that is otherwise required by MCL 500.3101(1). Enterprise further
argued that, as a nonresident corporation, it also was not required to maintain security on the car
under MCL 500.3102(1) because the car was not registered in Michigan and had not been
operated in Michigan for an aggregate of more than 30 days within the relevant calendar year.

        In making this argument, Enterprise relied on our Supreme Court’s decision in Parks v
Detroit Auto Inter-Ins Exch, 426 Mich 191, 195-196; 393 NW2d 833 (1986). Parks involved an
insurer priority dispute stemming from an accident involving an employee who was injured
while occupying a vehicle owned by the employee’s self-insured employer. Enterprise argues
that Parks stands for, in relevant part, the proposition that “an out-of-state vehicle not required to
be registered in Michigan and not operated in this state for more than thirty days is not subject to



2
    Accordingly, we will refer to these entities collectively as “Enterprise” throughout this opinion.


                                                   -3-
the security provisions” of the no-fault act. Accordingly, Enterprise argues, the priority
provisions in MCL 500.3114 were therefore inapplicable to the instant case.

         In response, Farmers argued that as the assigned claims insurer, it was merely the PIP
provider of last resort when no other PIP coverage was available and that Enterprise was the
entity actually obligated to provide Turner’s PIP benefits. Farmers specifically argued that
pursuant to MCL 500.3114(4)(a), Enterprise was first in priority because it owned the vehicle at
issue and was self-insured, thus making it the insurer of the “owner or registrant of the vehicle
occupied.” Farmers maintained that under MCL 500.3114(4)(a), it was irrelevant whether
Enterprise was required to register the vehicle at issue in Michigan or maintain security on that
particular vehicle because § 3114(4)(a) was only concerned with the insurer “of the owner or
registrant” of the vehicle and not with whether the particular vehicle involved in the accident was
itself actually insured by the security required under the Michigan no-fault act.

        In a written opinion, the trial court granted Enterprise’s motion for summary disposition
under MCR 2.116(C)(8) and (10) and ruled that Enterprise was not required to reimburse
Farmers for benefits it paid to Turner. Relying on Parks,3 the trial court concluded that the
priority statute was inapplicable to the instant case because the vehicle involved in the accident
was registered in Maryland and was not driven in Michigan for more than 30 days or required to
have been registered in Michigan, thus making the vehicle at issue not subject to the security
requirements of the no-fault act. These appeals then ensued.

                                     B. DOCKET NO. 339815

        In Docket No. 339815, Jonte Everson was involved in a motor vehicle accident while
driving a car that he had rented from Enterprise. The car was registered in Pennsylvania and
owned by EAN Holdings. As in Docket No. 339624, evidence was submitted into the record
that EAN Holdings had obtained a certificate of self-insurance for purposes of Michigan’s no-
fault act. Additionally, the car had not been operated in Michigan for an aggregate of more than
30 days during the relevant calendar year. Everson made a claim for benefits through the
Michigan Assigned Claims Plan, and his claim was assigned to Farmers.



3
  The trial court also relied on this Court’s unpublished opinion in Heichel v Geico Indemnity Co,
unpublished per curiam opinion of the Court of Appeals, issued March 1, 2016 (Docket Nos
323818 and 324045), for the proposition that the no-fault act’s priority provisions in MCL
500.3114 are completely inapplicable if the vehicle involved in an accident is not required to
have been registered in Michigan. This Court in Heichel relied on our Supreme Court’s decision
in Parks to reach their decision. However, because we conclude that the Parks Court’s analysis
of MCL 500.3114(3) is not controlling on the question of the construction of MCL
500.3114(4)(a), we rely instead on this Court’s published decision in Farmers Ins Exch v Farm
Bureau Ins Co, 272 Mich App 106; 724 NW2d 485 (2006), which involved analysis of language
in Subsection (5)(a) that is virtually identical to the language in Subsection (4)(a) that is at issue
in the instant case.


                                                 -4-
        After Everson initiated this lawsuit against Farmers, Farmers filed a third-party complaint
against Enterprise in which Farmers sought a declaration that Enterprise was higher in priority
and was liable to pay any no-fault benefits owed to Everson, including reimbursement to
Farmers for any no-fault benefits it was required to pay to or for the benefit of Everson. As in
Docket No. 339624, the sole matter requiring resolution at this juncture in Docket No. 339815 is
the priority dispute between Farmers and Enterprise.

       Enterprise moved for summary disposition pursuant to MCR 2.116(C)(8) and (10),
making essentially the same argument that it made in Docket No. 339624. Farmers opposed the
motion, also making essentially the same argument that it made in Docket No. 339624.

        The trial court granted summary disposition in favor of Enterprise under MCR
2.116(C)(10). Relying on Parks,4 the trial court ruled that Enterprise was entitled to summary
disposition because there was no genuine issue of material fact that the car that Everson was
driving had not been operated in Michigan for an aggregate of more than 30 days during the
calendar year. The trial court reasoned that a “vehicle that is exempt from registration in
Michigan cannot and does not trigger application of the statutory order of priority under no-fault
law.”

                                 II. STANDARD OF REVIEW

        A trial court’s summary disposition ruling is reviewed de novo to determine whether the
moving party is entitled to judgment as a matter of law. Maiden v Rozwood, 461 Mich 109, 118;
597 NW2d 817 (1999). Because it is necessary in these consolidated cases to consider material
outside the pleadings, we review the summary disposition rulings of the respective trial courts as
having been granted under MCR 2.116(C)(10). See Hughes v Region VII Area Agency on Aging,
277 Mich App 268, 273; 744 NW2d 10 (2007). In doing so, a court must consider “affidavits,
pleadings, depositions, admissions, and other evidence submitted by the parties in the light most
favorable to the party opposing the motion.” Maiden, 461 Mich at 120 (citation omitted). “A
trial court may grant a motion for summary disposition under MCR 2.116(C)(10) if the affidavits
or other documentary evidence show that there is no genuine issue in respect to any material fact,
and the moving party is entitled to judgment as a matter of law.” Quinto v Cross & Peters Co,
451 Mich 358, 362; 547 NW2d 314 (1996). “A genuine issue of material fact exists when the
record, giving the benefit of reasonable doubt to the opposing party, leaves open an issue upon
which reasonable minds might differ.” West v Gen Motors Corp, 469 Mich 177, 183; 665 NW2d
468 (2003). Additionally, issues of statutory interpretation are reviewed de novo. In re Bradley
Estate, 494 Mich 367, 377; 835 NW2d 545 (2013).

                                        III. ANALYSIS

       On appeal, Farmers argues as it did below, that Enterprise is higher in priority because
Enterprise was self-insured and owned the vehicles involved in each of the accidents, and MCL


4
  Like the trial court in Docket No. 339624, the trial court in Docket No. 339815 also relied on
this Court’s unpublished opinion in Heichel.


                                                -5-
500.3114(4)(a) provides that PIP benefits must be paid by the “insurer of the owner or registrant
of the vehicle occupied” regardless of whether the particular vehicle involved in the accident was
actually insured or required to be insured. (Emphasis added.) Enterprise, also arguing
consistently with its position at the trial court level, maintains that under Parks, 426 Mich at 203-
207, the priority provisions in MCL 500.3114 are completely inapplicable and Enterprise cannot
be considered the “insurer of the owner or registrant of the vehicle occupied” for purposes of
§ 3114(4)(a) because Enterprise was not required to maintain no-fault security on the vehicles.

        In opposition, Enterprise argues that as a nonresident corporation, it was exempt from the
security mandates of §§ 3101(1)5 and 3102(1)6 of the no-fault act because the vehicles at issue
were not required to have been registered in Michigan and were not operated in Michigan for an
aggregate of more than 30 days in the calendar year at issue. Enterprise thus argues that because
it was not required to maintain no-fault security on the specific vehicles involved in each of the
accidents, the priority provisions of the no-fault act do not apply and it cannot be liable for
paying PIP benefits based on the accidents involving those specific vehicles.

        The issue before us concerns the construction of various provisions of the no-fault act.
“When interpreting statutes, our primary goal is to ascertain and give effect to the intent of the
Legislature.” Averill v Dauterman, 284 Mich App 18, 22; 772 NW2d 797 (2009). We first
consider the “fair and natural import of the terms employed” in the statutory language, in light of
the subject matter of the law. Id. If the plain and ordinary meaning of the statute is clear, then it
is enforced as written and judicial construction is “normally neither necessary nor permitted.”
Id.

        We begin our analysis with the no-fault act priority provisions contained in MCL
500.3114. Under MCL 500.3114(1), a person seeking no-fault benefits must generally look first
to his or her own insurer,7 unless one of the exceptions in MCL 500.3114(2), (3), or (5) applies.


5
    MCL 500.3101(1) provides in relevant part as follows:
                 The owner or registrant of a motor vehicle required to be registered in this
         state shall maintain security for payment of benefits under personal protection
         insurance, property protection insurance, and residual liability insurance. Security
         is only required to be in effect during the period the motor vehicle is driven or
         moved on a highway.
6
    MCL 500.3102(1) provides as follows:
                 A nonresident owner or registrant of a motor vehicle or motorcycle not
         registered in this state shall not operate or permit the motor vehicle or motorcycle
         to be operated in this state for an aggregate of more than 30 days in any calendar
         year unless he or she continuously maintains security for the payment of benefits
         pursuant to this chapter.
7
 Under this general first priority rule, an injured person also may be covered under the no-fault
policy of certain relatives. More specifically, the statutory provision states in relevant part as


                                                 -6-
Farmers Ins Exch v Farm Bureau Ins Co, 272 Mich App 106, 111; 724 NW2d 485 (2006). In
the instant case, it is undisputed that none of these exceptions apply, and there is also no dispute
between the parties that neither Turner nor Everson had an applicable policy of no-fault
insurance under § 3114(1). In such a case, when Subsection (1) applies but there is no available
insurer, we next look to Subsection (4) because these two subsections “together establish the
general order of priority.” Titan Ins Co v American Country Ins Co, 312 Mich App 291, 301;
876 NW2d 853 (2015) (quotation marks and citation omitted). MCL 500.3114(4) provides in
pertinent part as follows:

       [A] person suffering accidental bodily injury arising from a motor vehicle
       accident while an occupant of a motor vehicle shall claim personal protection
       insurance benefits from insurers in the following order of priority:

       (a) The insurer of the owner or registrant of the vehicle occupied.

       (b) The insurer of the operator of the vehicle occupied. [Emphasis added.]

       Finally, under “certain limited circumstances, a person may also claim benefits through
the Assigned Claims Facility under MCL 500.3172(1).” Farmers Ins Exch, 272 Mich App at
112. Section 3172(1) provides in as follows:

               A person entitled to claim because of accidental bodily injury arising out
       of the ownership, operation, maintenance, or use of a motor vehicle as a motor
       vehicle in this state may obtain personal protection insurance benefits through the
       assigned claims plan if no personal protection insurance is applicable to the
       injury, no personal protection insurance applicable to the injury can be identified,
       the personal protection insurance applicable to the injury cannot be ascertained
       because of a dispute between 2 or more automobile insurers concerning their
       obligation to provide coverage or the equitable distribution of the loss, or the only
       identifiable personal protection insurance applicable to the injury is, because of
       financial inability of 1 or more insurers to fulfill their obligations, inadequate to
       provide benefits up to the maximum prescribed. In that case, unpaid benefits due
       or coming due may be collected under the assigned claims plan and the insurer to
       which the claim is assigned is entitled to reimbursement from the defaulting
       insurers to the extent of their financial responsibility.

“Under the no-fault act, the Assigned Claims Facility represents the insurer of last priority.”
Spencer v Citizens Ins Co, 239 Mich App 291, 301; 608 NW2d 113 (2000).


follows: “Except as provided in subsections (2), (3), and (5), a personal protection insurance
policy described in section 3101(1) applies to accidental bodily injury to the person named in the
policy, the person’s spouse, and a relative of either domiciled in the same household, if the injury
arises from a motor vehicle accident.” MCL 500.3114(1). In this case, it is undisputed that
neither Turner nor Everson had any available no-fault insurance coverage under MCL
500.3114(1).


                                                -7-
       Resolution of the instant appeal turns on the meaning of the language in § 3114(4)(a)
providing that “a person suffering accidental bodily injury arising from a motor vehicle accident
while an occupant of a motor vehicle shall claim personal protection insurance benefits” first
from the “insurer of the owner or registrant of the vehicle occupied.” (Emphasis added.)

       Essentially the same language appears in the priority provision in MCL 500.3114(5)(a),
which is an exception to Subsection (1) and applies when a motorcycle rider is injured in a motor
vehicle accident involving a motor vehicle. Farmers Ins Exch, 272 Mich App at 111. Section
3114(5)(a) provides as follows:

               A person suffering accidental bodily injury arising from a motor vehicle
       accident that shows evidence of the involvement of a motor vehicle while an
       operator or passenger of a motorcycle shall claim personal protection insurance
       benefits from insurers in the following order of priority:

               (a) The insurer of the owner or registrant of the motor vehicle involved in
       the accident. [Emphasis added.]

        In Farmers Ins Exch, this Court interpreted this language in MCL 500.3114(5)(a) in a
case analogous to the issue presented here. In Farmers Ins Exch, a motorcyclist was injured
when he was struck by an uninsured van. Farmers Ins Exch, 272 Mich App at 108. However,
the defendant insurance company had issued a no-fault insurance policy to one of the van’s
owners. Id. The policy listed another vehicle owned by the insured, but it did not list the van
that was involved in the accident or the insured’s girlfriend who was driving the van when the
accident occurred. Id. The motorcyclist submitted a claim for first-party no-fault benefits
through the Assigned Claims Facility, and the claim was assigned to the plaintiff insurance
company. Id. The plaintiff subsequently sought to make the defendant begin paying no-fault
benefits to the motorcyclist, as well as reimbursement from the defendant for benefits the
plaintiff had already paid. Id. The plaintiff argued that the defendant was first in priority under
MCL 500.3114(5), while the defendant argued that it had no obligation under that statute to pay.
Id.

       In describing the issue presented on appeal in Farmers Ins Exch, this Court stated:

               The issue before us is whether MCL 500.3114(5)(a) requires an insurer to
       pay an injured motorcyclist no-fault benefits when the insurer did not issue a
       policy covering the vehicle involved in the accident. Defendant’s position is that
       MCL 500.3114(5)(a) does not require payment of no-fault benefits because MCL
       500.3114(5)(a) only requires an insurer to provide no-fault benefits under these
       facts if the insurer actually insured the motor vehicle involved in the accident.
       Plaintiff’s position is that MCL 500.3114(5)(a) does require payment of no-fault
       benefits because the plain language of MCL 500.3114(5)(a) states that the insurer
       need not insure the vehicle in the accident, but must insure the owner or
       registrant. [Farmers Ins Exch, 272 Mich App at 110-111.]

       This Court then analyzed the statutory language as follows:



                                                -8-
        MCL 500.3114(5)(a) states that the insurer is liable if it is “[t]he insurer of
the owner or registrant of the motor vehicle involved in the accident.” In order to
scrutinize the plain language of the statutory sentence, we consult the dictionary
definition of the word “of.” The word “of” is “used to indicate inclusion in a . . .
class” and “used to indicate possession or association . . . ” Random House
Webster’s College Dictionary (1997). The sequential prepositional phrases “of
the owner or registrant” and “of the motor vehicle involved in the accident” define
the relevant insurer. The first prepositional phrase, “of the owner or registrant,”
establishes a relationship between the “insurer” and an individual “owner or
registrant” on the basis of the contractual nature of the parties’ relationship. The
second phrase establishes a relationship between an individual “owner or
registrant” and “the motor vehicle involved in the accident” on the basis of “the
owner or registrant[’s]” possession of “the motor vehicle involved in the
accident.”

        The prepositional phrases demarcate contracting parties, with the first
party defined by the contractual relationship and the second party defined by the
possessive relationship. Pursuant to the plain language of the statute, all that is
required for an insurer to be first in priority to pay no-fault benefits is to insure
“the owner or registrant of the motor vehicle involved in the accident.” In other
words, the plain language of MCL 500.3114(5)(a) states that the insurer need not
insure the vehicle in the accident, but must insure the owner or registrant. Here,
because defendant insured Petiprin, who owned the van involved in the accident,
defendant is first in priority to provide benefits under MCL 500.3114(5)(a). Had
the Legislature intended MCL 500.3114(5)(a) only to require an insurer to
provide no-fault benefits if the insurer actually insured the motor vehicle involved
in the accident, it could have chosen the following language for MCL 500.3114(5)
(a): “The insurer of the motor vehicle involved in the accident,” deleting the first
prepositional phrase, “of the owner or registrant.” Clearly, the Legislature did not
choose that language, and for us to adopt defendant’s position would be to render
the phrase “of the owner or registrant” in the statute nugatory.

        Defendant asserts that by repeating the article “the” in MCL
500.3114(5)(a), the Legislature intended to “particularize the subject matter,” i.e.,
to indicate that priority is limited to “the insurer of the motor vehicle involved in
the motor vehicle accident.” Again, to interpret the statute as defendant suggests
is contrary to the plain language of the subsection and renders meaningless the
qualifying phrase, “the owner or registrant of.” If the Legislature had intended to
limit MCL 500.3114(5)(a) as defendant suggests, it could have done so, but it did
not. Because the plain language of MCL 500.3114(5)(a) requires that an insurer
that insures an owner or registrant who owns the motor vehicle involved in an
accident with a motorcycle is first in priority to pay no-fault benefits to the injured
person, further construction is not permitted. Our holding “is consistent with the
legislative intent that persons rather than vehicles be insured against loss.”
Pioneer State Mut Ins Co v Titan Ins Co, 252 Mich App 330, 337; 652 NW2d 469
(2002).


                                         -9-
              Further supporting our reasoning in this case is this Court’s holding in
       Pioneer, supra. In construing similar language in MCL 500.3115(1)(a), the Court
       in Pioneer concluded that an insurer is required to provide no-fault benefits
       regardless of whether the insurer covered the motor vehicle involved in the
       accident. Pioneer, supra at 336. MCL 500.3115(1) establishes the priority in
       which an uninsured nonoccupant of a vehicle must claim no-fault benefits and
       provides in relevant part as follows:

                      Except as provided in subsection (1) of section 3114, a
               person suffering accidental bodily injury while not an occupant of
               a motor vehicle shall claim personal protection insurance benefits
               from insurers in the following order of priority:

                      (a) Insurers of owners or registrants of motor vehicles
               involved in the accident. [Emphasis added.]

              The Pioneer Court was called on to construe MCL 500.3115(1)(a), and it
       concluded:

                       This statutory language clearly states that the insurer of the
               owner or registrant of the motor vehicle involved in the accident is
               liable for payment of personal protection insurance benefits . . .
               [T]he statute does not state that the injured person must seek these
               benefits from the insurer of the motor vehicle. Stated another way,
               the statute does not mandate that the vehicle involved in the
               accident must have been insured by the insurer of the owner before
               an injured person can seek benefits. [Pioneer, supra at 336.]

       Because the language in MCL 500.3115(1)(a) is materially identical to that in
       MCL 500.3114(5)(a), the Pioneer reasoning also applies in this case and supports
       our holding. [Farmers Ins Exch, 272 Mich App at 113-115 (alterations and
       ellipses in original; some citations omitted).]

        Here, the language in MCL 500.3114(4)(a) is materially identical to the language in MCL
500.3114(5)(a). Accordingly, the analysis in Farmers Ins Exch applies to the construction of
§ 3114(4)(a). Id. at 115. Thus, we adopt the reasoning of Farmers Ins Exch for purposes of the
instant case. See also Titan Ins Co, 312 Mich App at 295, 302 (holding that priority is
determined under § 3114(4) by looking to the insurer of other vehicles owned by the owner of
the particular uninsured vehicle that was involved in a motor vehicle accident). Section
3114(4)(a) plainly refers to the insurer of the vehicle’s “owner or registrant,” regardless of
whether the particular vehicle involved in the accident was actually covered by the security
described in § 3101(1).

        Applying the analytical framework set forth in Farmers Ins Exch to the facts of this case,
we find no dispute that Enterprise was the owner and registrant of the vehicles at issue that were
occupied by Turner and Everson respectively when each of the accidents occurred. Furthermore,
there is no dispute that Enterprise was self-insured. The issue then becomes whether Enterprise,

                                               -10-
as a self-insured entity that was the owner and registrant of the vehicles at issue, may be
considered the “insurer of the owner or registrant.”

        MCL 500.3101(1) mandates that an “owner or registrant of a motor vehicle required to be
registered in this state . . . maintain security for payment of benefits under personal protection
insurance, property protection insurance, and residual liability insurance.” The no-fault act
permits an entity to satisfy this requirement by becoming a self-insurer rather than obtaining a
policy of no-fault insurance. Specifically, MCL 500.3101(4) provides as follows:

               Security required by subsection (1) may be provided by any other method
       approved by the secretary of state as affording security equivalent to that afforded
       by a policy of insurance, if proof of the security is filed and continuously
       maintained with the secretary of state throughout the period the motor vehicle is
       driven or moved on a highway. The person filing the security has all the
       obligations and rights of an insurer under this chapter. When the context permits,
       “insurer” as used in this chapter, includes a person that files the security as
       provided in this section. [Emphasis added.]

Additionally, MCL 500.3101d states in pertinent part:

              (1) A person in whose name more than 25 motor vehicles are registered
       may qualify as a self-insurer by obtaining a certificate of self-insurance issued by
       the commissioner under subsection (2).

               (2) The commissioner may, in his or her discretion, on the application of a
       person who wishes to qualify under subsection (1), issue a certificate of self-
       insurance to the person if the commissioner is satisfied that the person has and
       will continue to have the ability to pay judgments obtained against the person.

        The plain language of MCL 500.3114(4)(a) refers to the “insurer of the owner or
registrant” and must therefore mean the entity providing no-fault insurance for the owner or
registrant. There was evidence in the records below that Enterprise had formalized its status as a
self-insurer under the Michigan no-fault act by obtaining the certificate of self-insurance
described in MCL 500.3101d. Enterprise manifested its intent to comply with the requirements
of the Michigan no-fault act’s security mandate by using its own means to provide “security
equivalent to that afforded by a policy of insurance,” thus functioning as its own insurer. MCL
500.3101(4). In light of the specific language of MCL 500.3114(4)(a) and the function of a self-
insurer, we conclude that it is permissible in this context to include a self-insured entity such as
Enterprise within the meaning of the term “insurer” as used in MCL 500.3114(4)(a). MCL
500.3101(4); MCL 500.3101d(1) and (2); see also Allstate Ins Co v Elassal, 203 Mich App 548,
554; 512 NW2d 856 (1994) (stating that the “no-fault act explicitly treats a self-insurer as an
insurer, with ‘all the obligations and rights of an insurer’ ” and further noting that “self-
insurance, as certified by the Secretary of State, is the functional equivalent of a commercial
insurance policy, with the purpose of either form being to compensate victims properly”),
quoting MCL 500.3101(4).




                                               -11-
        However, such a conclusion does not finish our analysis. We must also address
Enterprise’s argument that the priority provision in MCL 500.3114(4)(a) does not even apply
because, according to Enterprise, it was exempt from the mandatory no-fault security
requirements with respect to the vehicles involved in the accidents at issue. Enterprise argues
that because the vehicles at issue were not “required to be registered in this state,” it was not
obligated to maintain the no-fault security mandated under MCL 500.3101(1) on those vehicles.
Enterprise further argues that it is a nonresident entity and that the vehicles at issue were not
operated in Michigan for an aggregate of more than 30 days in the relevant calendar year in each
case, thus also negating any requirement to maintain no-fault security as set forth in MCL
500.3102(1). That statute provides as follows:

               A nonresident owner or registrant of a motor vehicle or motorcycle not
       registered in this state shall not operate or permit the motor vehicle or motorcycle
       to be operated in this state for an aggregate of more than 30 days in any calendar
       year unless he or she continuously maintains security for the payment of benefits
       pursuant to this chapter. [MCL 500.3102(1).]

Consequently, Enterprise maintains that pursuant to Parks, 426 Mich at 203-207, it cannot be
responsible for paying the no-fault benefits at issue in this case because the priority provisions in
MCL 500.3114 cannot be triggered when the particular vehicle at issue is not required to be
covered by the security described in § 3101(1) of the no-fault act.

        In Parks, 426 Mich at 196-197, an employee was injured while working inside a trailer
that was owned by his self-insured employer, was not registered in Michigan, and which had not
been operated in Michigan for an aggregate of more than 30 days during that calendar year. The
relevant issue in that case concerned the application of the priority provision implicated under
such circumstances, which is contained in MCL 500.3114(3). Id. at 203. That statute provides
that an “employee, his or her spouse, or a relative of either domiciled in the same household,
who suffers accidental bodily injury while an occupant of a motor vehicle owned or registered by
the employer, shall receive personal protection insurance benefits to which the employee is
entitled from the insurer of the furnished vehicle.” MCL 500.3114(3) (emphasis added). In
Parks, our Supreme Court held “that an out-of-state vehicle not required to be registered in
Michigan and not operated in this state for more than thirty days is not subject to the security
provisions or § 3114(3) of the no-fault act and that when an employee is injured while an
occupant of such a vehicle, the employee’s personal insurer, if there is one, must pay the
employee’s personal protection benefits under § 3101(1). Parks, 426 Mich at 196. The Court
specifically explained that “the exception of an employee injured in an employer’s vehicle
contained in subsection 3 of § 3114 applies only in the case in which the insured vehicle is
required to be registered in this state” and that “because the vehicle was not registered in this
state and thus the exception of subsection 3 does not apply, we look to the general intention of
the Legislature in § 3114(1) to provide compensation for liability through the injured person’s
personal insurer.” Id. at 206.

        We conclude that Parks is not controlling of the specific issue presented in the instant
case for several reasons. First, the Court in Parks was primarily concerned with a different
priority provision—§ 3114(3)—than the one at issue in the instant cases—§ 3114(4)(a). Parks,


                                                -12-
426 Mich at 196. Although the Parks Court addressed § 3114(4) in a footnote, the Court merely
stated that

       [t]hose injured while occupants of motor vehicles must look to the rules provided
       in subsections 1, 2, and 3 before applying the priorities listed in subsection 4. The
       implication of the phrase “owner or registrant” was not extensively argued. But
       we assume subsection 4 does not apply because we read the phrase “owner or
       registrant of the vehicle occupied” within subsection 4 to be part of the more
       complete requirement as stated in § 3101(1): “The owner or registrant of a motor
       vehicle required to be registered in this state” . . . [Parks, 426 Mich at 203 n 3.]

We note that the Parks Court merely assumed this to be true without actually analyzing or
deciding this issue. Moreover, there was no need to reach Subsection (4) in Parks because the
issue in that case became whether the self-insured employer was first in priority under
Subsection (3) or, if not, the employee’s personal insurer was first in priority under Subsection
(1). Id. at 196, 203, 206. Subsection (4) only comes into play if there is no available insurer
under Subsection (1). Titan Ins Co, 312 Mich App at 301. The Parks Court’s brief statement
regarding Subsection (4) was thus nonbinding obiter dictum. Auto Owners Ins Co v Seils, 310
Mich App 132, 160 n 7; 871 NW2d 530 (2015) (“Obiter dicta are not binding precedent.
Instead, they are statements that are unnecessary to determine the case at hand and, thus, lack the
force of an adjudication.”) (citation and quotation marks omitted). We further note that “motor
vehicle” is specifically defined for purposes of the no-fault act to mean “a vehicle, including a
trailer, that is operated or designed for operation on a public highway by power other than
muscular power and has more than 2 wheels.” MCL 500.3101(2)(i). For these reasons, we
conclude that Parks does not bind this Court to reach a certain result with respect to the meaning
of Subsection (4)(a) and, contrary to Enterprise’s argument, Parks is not dispositive in resolving
the instant priority dispute.

        Second, the language of § 3114(3) explicitly ties the insurer’s priority status to whether it
insured “the furnished vehicle,” while the language of § 3114(4)(a) instead ties the insurer’s
priority status to whether it insured the vehicle’s “owner or registrant.” With respect to
Subsection (3), Parks instructs that if the employer was not required to maintain no-fault security
on the vehicle at issue, then the employer is not liable for paying PIP benefits under Subsection
(3). Parks, 426 Mich at 206-207. However, as we have previously discussed, Subsection (4)(a)
assigns liability to the insurer of the vehicle’s owner or registrant without regard for whether no-
fault security was actually maintained on the particular vehicle itself. Farmers Ins Exch, 272
Mich App at 113. Therefore, this distinction in language between Subsections (3) and (4)(a)
matters, and Parks is not persuasive or controlling on the issue of ascertaining the meaning of
Subsection (4)(a).

        Third, and as we have already somewhat alluded to during the course of our analysis,
considering that Subsection (4)(a) makes the insurer of the vehicle’s owner or registrant the
focus (rather than the insurer of the vehicle itself), the questions whether the vehicles at issue
were required to be registered in Michigan or were covered by no-fault security are completely
irrelevant for purposes of determining priority when that determination is to be made under MCL
500.3114(4)(a).


                                                -13-
         Next, Enterprise makes an additional argument that it is not first in priority for the
independent reason that it is not an “insurer” as that term is used in § 3114(4)(a). In making this
argument, Enterprise relies on the Parks Court’s statement that for purposes of MCL
500.3163(1), “status as a self-insurer does not place it in the category of ‘[a]n insurer authorized
to transact automobile liability insurance and personal and property protection insurance in this
state . . . ’ ” Parks, 426 Mich at 208 (ellipsis in original). MCL 500.3163(1) provides in full as
follows:

              An insurer authorized to transact automobile liability insurance and
       personal and property protection insurance in this state shall file and maintain a
       written certification that any accidental bodily injury or property damage
       occurring in this state arising from the ownership, operation, maintenance, or use
       of a motor vehicle as a motor vehicle by an out-of-state resident who is insured
       under its automobile liability insurance policies, is subject to the personal and
       property protection insurance system under this act.

However, the Parks Court’s conclusion on this issue is not as sweeping as Enterprise asserts.
The statutory rule is that a self-insurer will be treated as an insurer under the no-fault act
wherever the context permits. See MCL 500.3101(4). Thus, the fact that our Supreme Court has
held that a self-insurer will not be treated as an “insurer authorized to transact automobile
liability insurance and personal and property protection insurance in this state” under § 3163(1)
does not equate to a finding that a self-insurer cannot be treated as an “insurer” under
§ 3114(4)(a). We have already explained why the context of § 3114(4)(a) permits treating a self-
insurer as an “insurer” under that statutory provision based on the self-insurer’s obligation to
provide “security equivalent to that afforded by a policy of insurance” under MCL 500.3101(4).8
We therefore reject Enterprise’s argument that it is not an “insurer” in this context.

       In this case, Enterprise is higher in priority than Farmers under § 3114(4)(a) because
Enterprise was self-insured and therefore was the insurer of the vehicles’ owner and registrant;
Parks does not compel a different result.9



8
 Our conclusion is further supported by comparing MCL 500.3101(4), which has already been
quoted in this opinion, with MCL 500.3101(3). MCL 500.3101(3) provides as follows:
       Security required by subsection (1) may be provided under a policy issued by an
authorized insurer that affords insurance for the payment of benefits described in subsection (1).
A policy of insurance represented or sold as providing security is considered to provide
insurance for the payment of the benefits.
9
  Enterprise also relies on this Court’s unpublished decision in Heichel, unpub op at 5-6, which
in analyzing § 3114(5), relied in Parks to hold that “[a] vehicle that does not need to be
registered in Michigan cannot trigger the application of the priority provisions set forth in MCL
500.3114.” In so holding, the panel in Heichel concluded that EAN was not liable for paying
first-party no-fault benefits to a motorcyclist that had been in an accident with a car that had been
rented from Enterprise but was owned by EAN, registered in North Carolina, and had been in


                                                -14-
                                     IV. CONCLUSION

        We hold that in the case of a qualified self-insurer under Michigan’s no-fault act, the
priority provision in MCL 500.3114(4)(a) refers to that self-insurer as the insurer of the motor
vehicle’s “owner or registrant,” regardless of whether the particular vehicle involved in an
accident was required to be covered by no-fault security under MCL 500.3101(1) or MCL
500.3102(1). Accordingly, in both Docket No. 339624 and Docket No. 339815, we reverse
because Enterprise was higher in priority pursuant to MCL 500.3114(4)(a) and Farmers was
entitled to summary disposition in its favor. We remand in both cases for further proceedings
consistent with this opinion. 10

        Reversed and remanded for further proceedings consistent with this opinion. We do not
retain jurisdiction. Appellant having prevailed in full is entitled to costs. MCR 7.219(A).



                                                           /s/ Stephen L. Borrello
                                                           /s/ Mark J. Cavanagh




Michigan less than 30 days. Id. at 2-3. Nonetheless, as previously mentioned, we are not bound
by unpublished decisions of this Court, MCR 7.215(C)(1), and we do not find the Heichel
decision to be persuasive for the same reasons that we conclude that our decision in the instant
appeal is not governed by Parks.
10
  In light of our resolution of this issue, the remaining arguments by Farmers regarding
Enterprise’s residency are moot and we decline to address them. B P 7 v Bureau of State Lottery,
231 Mich App 356, 359; 586 NW2d 117 (1998).


                                             -15-